REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As shown in the Examples and comparative Examples of the instant specification, white particles comprising titanium oxide encapsulated in the claimed polymer component (i.e. polymeric dispersant and polymerized (meth)acrylate monomer) with an XPS (at 450) surface titanium atomic fraction of 7% or lower exhibit hiding power and bending resistance of printed material superior to those particles with higher titanium atomic fraction (Instant specification, Page 52, Table 2-2 and Page 56, Table 3-2).  None of the references of records, including the three references cited in the International Search Report, teach or suggest white particles having the claimed features as discussed above, neither do they teach the claimed method which comprises dispersing the titanium oxide in a polymer dispersant and polymerizing polymerizable monomer(s) over the dispersion to obtain white particles in which the surface titanium atomic fraction is 7 % or lower.  The method of JP 2005-120365 (“JP’365”) is different from the claimed method in that (1) the titanium oxide dispersion of JP’365 comprises a dispersant that is not polymeric and contains a polymerizable reactive group rather than a preformed polymer dispersant as required in the method claims, and (2) the polymerization reaction of JP’365 involves the polymerizable reactive group of the dispersant while the claimed method does not.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 14, 2021
/HOA (Holly) LE/Primary Examiner, Art Unit 1788